Exhibit 10

RITE AID CORPORATION
2006 OMNIBUS EQUITY PLAN

1.                                       Purpose; Establishment

The Rite Aid Corporation 2006 Omnibus Equity Plan (the “Plan”) is intended to
promote the interests of the Company and its shareholders by providing officers
and other employees of the Company and its affiliates (including directors who
are also employees of the Company or its affiliates) with appropriate incentives
and rewards to encourage them to enter into and continue in the employ of the
Company and its affiliates and to acquire a proprietary interest in the
long-term success of the Company; and to reward the performance of individual
officers, other employees, non-employee directors and consultants in fulfilling
their personal responsibilities for long-range achievements. The Plan has been
adopted and approved by the Board of Directors (defined below) and shall become
effective as of the Effective Date, as defined below, subject to the approval of
the shareholders of the Company.

2.                                       Definitions

As used in the Plan, the following definitions apply to the terms indicated
below:

(a)                                  “Affiliate” means any entity if, at the
time of granting of an Award (1) the Company, directly or indirectly, owns at
least 50% of the combined voting power of all classes of stock of such entity or
at least 50% of the ownership interests in such entity or (2) such entity,
directly or indirectly, owns at least 50% of the combined voting power of all
classes of stock of the Company.

(b)                                 “Agreement” shall mean the written agreement
between the Company and a Participant evidencing an Award or a notice of an
Award delivered to a Participant by the Company.

(c)                                  “Award” shall mean any Option, Restricted
Stock, Phantom Stock, Stock Bonus or Other Award granted pursuant to the terms
of the Plan.

(d)                                 “Board of Directors” shall mean the Board of
Directors of the Company.

(e)                                  “Business Criteria” shall mean (1) return
on total stockholder equity; (2) earnings or book value per share of Company
Stock; (3) net income (before or after taxes); (4) earnings before all or any
interest, taxes, depreciation and/or amortization (“EBIT”, “EBITA” or “EBITDA”);
(5) inventory goals; (6) return on assets, capital or investment; (7) market
share; (8) cost reduction goals; (9) earnings from continuing operations;
(10) levels of expense, costs or liabilities; (11) store level performance; (12)
operating profit; (13) sales or revenues; (14) stock price appreciation;
(15) total shareholder return; (16) implementation or completion of critical
projects or processes; or (17) any combination of the foregoing. Where
applicable, Business Criteria may be expressed in terms of attaining a specified
level of the particular criteria or the attainment of a percentage increase or
decrease in the particular criteria, and may be applied to one or more of the
Company, an Affiliate, or a division or strategic business unit of the Company,
or may be applied to the performance of the Company relative to a market index,
a group of other companies or a combination thereof, all as determined by the
Committee. The Business Criteria may be subject to a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be made (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur). Each of
the Business Criteria shall be determined, where applicable, in accordance with
generally accepted accounting principles and shall be subject to certification
by the Committee; provided that the Committee shall have the authority to make
equitable adjustments to the Business Criteria in recognition of unusual or
non-recurring events affecting the Company or any Affiliate or the financial
statements of the Company or any Affiliate, in response to changes in applicable
laws or regulations, or to account for items of gain,

1


--------------------------------------------------------------------------------


 

loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles.

(f)                                    “Code” shall mean the Internal Revenue
Code of 1986, as amended from time to time, and any regulations promulgated
thereunder.

(g)                                 “Committee” shall mean a committee of the
Board of Directors, which shall consist of two or more persons, each of whom
shall qualify as an “outside director” within the meaning of Section 162(m) of
the Code, a “nonemployee director” within the meaning of Rule 16b-3 and an
“independent director” within the meaning of the New York Stock Exchange Listed
Company Manual.

(h)                                 “Company” shall mean Rite Aid Corporation, a
Delaware corporation, and, where appropriate, each of its Affiliates.

(i)                                     “Company Stock” shall mean the common
stock of the Company, par value $1.00 per share.

(j)                                     “Covered Employee” shall have the
meaning set forth in Section 162(m) of the Code.

(k)                                  “Effective Date” shall mean the date of the
closing of the transactions contemplated by the Stock Purchase Agreement, dated
as of August 23, 2006, between the Company and The Jean Coutu Group (PJC) Inc.

(l)                                     “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

(m)                               “Fair Market Value” shall mean, with respect
to a share of Company Stock, the closing price of Company Stock as quoted on the
composite tape of the New York Stock Exchange and published in The Wall Street
Journal with respect to the date on which the Fair Market Value is to be
determined, or if there is no trading of Company Stock on such date, such price
on the next preceding date on which there was trading in such shares.

(n)                                 “Incentive Stock Option” shall mean an
Option that qualifies as an “incentive stock option” within the meaning of
Section 422 of the Code, or any successor provision, and which is designated by
the Committee as an Incentive Stock Option.

(o)                                 “Nonqualified Stock Option” shall mean an
Option other than an Incentive Stock Option.

(p)                                 “Option” shall mean an option to purchase
shares of Company Stock granted pursuant to Section 7.

(q)                                 “Other Award” shall mean an Award granted
pursuant to Section 11 hereof.

(r)                                    “Participant” shall mean an employee,
non-employee director or consultant of the Company to whom an Award is granted
pursuant to the Plan.

(s)                                  “Phantom Stock” shall mean the right,
granted pursuant to Section 9, to receive in cash or shares the Fair Market
Value of a share of Company Stock.

(t)                                    “Restricted Stock” shall mean a share of
Company Stock which is granted pursuant to the terms of Section 8 hereof and
which is subject to restrictions as set forth in Section 8(d).

(u)                                 “Retirement” shall mean a voluntary
termination by the Participant of employment with the Company on or following
the attainment by the Participant of: (i) age 65 or (ii) a minimum age of 55 and
ten (10) years of service.

(v)                                 “Rule 16b-3” shall mean the Rule 16b-3
promulgated under the Exchange Act, as amended from time to time.

(w)                               “Securities Act” shall mean the Securities Act
of 1933, as amended from time to time.

2


--------------------------------------------------------------------------------


(x)                                   “Stock Appreciation Right” shall mean the
right to receive, upon exercise of the right, the applicable amounts as
described in Section 8.

(y)                                 “Stock Bonus” shall mean a bonus payable in
shares of Company Stock granted pursuant to Section 10.

(z)                                   “Subsidiary” shall mean a “subsidiary
corporation” of the Company within the meaning of Section 424(f) of the Code.

3.                                       Stock Subject to the Plan

(a)                                  The maximum number of shares of Company
Stock reserved for issuance under the Plan shall be 50,000,000 shares (subject
to adjustment as provided herein). Such shares may be authorized but unissued
shares of Company Stock or authorized and issued shares of Company Stock held in
the Company’s treasury. The maximum number of such shares of Company Stock that
may be granted under the Plan pursuant to Awards (other than Options or Stock
Appreciation Rights granted in tandem with Options) shall not exceed 25,000,000
(subject to adjustment as provided herein).

(b)                                 Individual Limitation; Limitation on Certain
Awards.   The maximum number of shares of Company Stock to which Awards relate
that may be granted to any Participant during any calendar year shall not exceed
1,000,000 shares (subject to adjustment as provided herein).

(c)                                  Adjustment for Change in Capitalization.  
In the event that any special or extraordinary dividend or other extraordinary
distribution is declared (whether in the form of cash, Company Stock, or other
property), or there occurs any recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
share exchange or other similar corporate transaction or event, the Committee
shall adjust, in its sole and absolute discretion, (1) the number and kind of
shares of stock which may thereafter be issued in connection with Awards,
(2) the number and kind of shares of stock or other property issued or issuable
in respect of outstanding Awards, (3) the exercise price, grant price or
purchase price relating to any Award, and (4) the limitations set forth in
Sections 3(a) and 3(b); provided that, with respect to Incentive Stock Options,
such adjustment shall be made in accordance with Section 424 of the Code.

(d)                                 Reuse of Shares.   Except to the extent that
to do so would prevent the grant of Incentive Stock Options hereunder, the
following shares of Company Stock shall again become available for Awards:
(1) any shares subject to an Award that remain unissued upon the cancellation,
surrender, exchange or termination of such Award without having been exercised
or settled; (2) any shares subject to an Award that are retained by the Company
as payment of the exercise price or tax withholding obligations with respect to
an Award; and (3) a number of shares equal to the number of previously owned
shares of Company Stock surrendered to the Company as payment of the exercise
price of an Option or to satisfy tax withholding obligations with respect to an
Award. In addition, (A) to the extent an Award is paid or settled in cash, the
number of shares of Company Stock with respect to which such payment or
settlement is made shall again be available for grants of Awards pursuant to the
Plan and (B) in the event of the exercise of a Stock Appreciation Right granted
in relation to an Option, the excess of the number of shares subject to the
Stock Appreciation Right over the number of shares delivered upon the exercise
of the Stock Appreciation Right shall again be available for grants of Awards
pursuant to the Plan.

4.                                       Administration of the Plan.

The Plan shall be administered by the Committee. The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan

3


--------------------------------------------------------------------------------


and to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Awards; to determine the
persons to whom and the time or times at which Awards shall be granted; to
determine the type and number of Awards to be granted, the number of shares of
Company Stock or cash or other property to which an Award may relate and the
terms, conditions, restrictions and performance criteria relating to any Award;
to determine whether, to what extent, and under what circumstances an Award may
be settled, cancelled, forfeited, exchanged, or surrendered; to determine
whether an Award may be settled in cash and/or shares of Company Stock; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of Agreements; and to make all other determinations deemed necessary
or advisable for the administration of the Plan. The Committee may, in its sole
and absolute discretion, without amendment to the Plan, (a) accelerate the date
on which any Option or Stock Appreciation Right becomes exercisable, (b) waive
or amend the operation of Plan provisions respecting exercise after termination
of employment (provided that the term of an Option or Stock Appreciation Right
may not be extended beyond (i) ten years from the date of grant or (ii) the
maximum period permitted by Section 409A of the Code (“Section 409A”) in order
to prevent treatment as an extension for purposes of Section 409A),
(c) accelerate the vesting date, or waive any condition imposed hereunder, with
respect to any share of Restricted Stock, Phantom Stock, Stock Bonus or Other
Award, and (d) otherwise adjust any of the terms applicable to any such Award in
a manner consistent with the terms of the Plan and applicable law.
Notwithstanding anything in the Plan to the contrary, the powers and authority
of the Committee shall be exercised by the Board of Directors in the case of
Awards made to non-employee directors.

5.                                       Eligibility

The persons who shall be eligible to receive Awards pursuant to the Plan shall
be such employees of the Company (including officers of the Company, whether or
not they are directors of the Company), consultants to the Company and
non-employee directors of the Company, in each case as the Committee (or, in the
case of non-employee directors, the Board of Directors) shall select from time
to time. The grant of an Award hereunder in any year to any employee,
non-employee director or consultant shall not entitle such person to a grant of
an Award in any future year.

6.                                       Awards Under the Plan; Agreement

The Committee may grant Options, Stock Appreciation Rights, Restricted Stock,
Phantom Stock, Stock Bonuses and Other Awards in such amounts and with such
terms and conditions as the Committee shall determine, subject to the provisions
of the Plan. Each Award granted under the Plan (except an unconditional Stock
Bonus) shall be evidenced by an Agreement which shall contain such provisions as
the Committee may in its sole discretion deem necessary or desirable and which
are not in conflict with the terms of the Plan. By accepting an Award, a
Participant shall be deemed to agree that the Award shall be subject to all of
the terms and provisions of the Plan and the applicable Agreement.

7.                                       Options

(a)                                  Identification of Options.   Each Option
shall be clearly identified in the applicable Agreement as either an Incentive
Stock Option or a Nonqualified Stock Option. All Options shall be
non-transferable, except by will or the laws of descent and distribution or
except as otherwise determined by the Committee with respect to a Nonqualified
Stock Option.

(b)                                 Exercise Price.   Each Agreement with
respect to an Option shall set forth the amount per share (the “option exercise
price”) payable by the Participant to the Company upon exercise of the Option.
The option exercise price shall be equal to or greater then the Fair Market
Value of a share of Company Stock on the date of grant. Other than with respect
to an adjustment described in Section 3, in no event shall the option exercise
price be reduced following the grant of an

4


--------------------------------------------------------------------------------


Option (including, without limitation, by the payment of cash or shares of
Company Stock in exchange for an Option which, on a given date, has an exercise
price that is greater than the Fair Market Value of a share of Company Stock on
such given date), nor shall an Option be cancelled in exchange for a replacement
Option with a lower exercise price. In addition, the Committee shall not have
the authority to grant an Option which provides that the Participant will be
granted a new Option (sometimes referred to as a “reload option”) for a number
of shares equal to the number of shares surrendered by the Participant upon
exercise of all or a part of the original Option.

(c)                                  Term and Exercise of Options.

(i)                                   Each Option shall become exercisable at
the time determined by the Committee and set forth in the applicable Agreement.
At the time of grant of an Option, the Committee may impose such restrictions or
conditions to the exercisability of the Option as it, in its absolute
discretion, deems appropriate, including, but not limited to, achievement of
performance goals based on one or more Business Criteria. Except as may be set
forth in an Agreement with respect to vesting of an Option upon termination of
employment or service or upon a change in control of the Company, (as defined in
the applicable Agreement or other written agreement with the Participant),
Options granted hereunder that vest solely upon the continued employment or
service of the Participant may not become fully vested prior to the third
anniversary of the date upon which the Option is granted. Subject to
Section 7(d) hereof, the Committee shall determine and set forth in the
applicable Agreement the expiration date of each Option, which shall be no later
than the tenth anniversary of the date of grant of the Option.

(ii)                                  An Option shall be exercised by delivering
the form of notice of exercise provided by the Company. Payment for shares of
Company Stock purchased upon the exercise of an Option shall be made on the
effective date of such exercise by one or a combination of the following means:
(A) in cash or by personal check, certified check, bank cashier’s check or wire
transfer; (B) in shares of Company Stock owned by the Participant for at least
six months prior to the date of exercise and valued at their Fair Market Value
on the effective date of such exercise; or (C) by any such other methods
(including broker assisted cashless exercise) as the Committee may from time to
time authorize; provided, however, that in the case of a Participant who is
subject to Section 16 of the Exchange Act, the method of making such payment
shall be in compliance with applicable law. Any payment in shares of Company
Stock shall be effected by the delivery of such shares to the Secretary of the
Company, duly endorsed in blank or accompanied by stock powers duly executed in
blank, together with any other documents and evidences as the Secretary of the
Company shall require.

(iii)                               Certificates for shares of Company Stock
purchased upon the exercise of an Option shall be issued in the name of or for
the account of the Participant or other person entitled to receive such shares,
and delivered to the Participant or such other person as soon as practicable
following the effective date on which the Option is exercised.

(d)                                 Provisions Relating to Incentive Stock
Options.   Incentive Stock Options may only be granted to employees of the
Company and its Affiliates, in accordance with the provisions of Section 422 of
the Code. To the extent that the aggregate Fair Market Value of shares of
Company Stock with respect to which Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year under the Plan and any
other stock option plan of the Company or a Subsidiary shall exceed $100,000,
such Options shall be treated as Nonqualified Stock Options. For purposes of
this Section 7(d), Fair Market Value shall be determined as of the date on which
each such Incentive Stock Option is granted. No Incentive Stock Option may be
granted to an individual if,

5


--------------------------------------------------------------------------------


at the time of the proposed grant, such individual owns (or is deemed to own
under the Code) stock possessing more than ten percent of the total combined
voting power of all classes of stock of the Company unless (A) the exercise
price of such Incentive Stock Option is at least 110% of the Fair Market Value
of a share of Company Stock at the time such Incentive Stock Option is granted
and (B) such Incentive Stock Option is not exercisable after the expiration of
five years from the date such Incentive Stock Option is granted.

(e)                                  Effect of Termination of Employment (or
Provision of Services).   In the event that the employment of a Participant with
the Company (or the Participant’s service to the Company) shall terminate for
any reason other than (i) cause (as defined in the applicable Agreement),
(ii) death or (iii) disability or Retirement, each Option granted to such
Participant, to the extent that it is exercisable at the time of such
termination, shall, unless otherwise determined by the Committee at the time of
grant as set forth in the applicable Agreement, remain exercisable for the 90
day period following such termination, but in no event following the expiration
of its term. Each Option that remains unexercisable as of the date of such a
termination shall be terminated at the time of such termination (except as may
be otherwise determined by the Committee consistent with its authority under
Section 4 of the Plan). In the event that the employment of a Participant with
the Company (or the Participant’s service to the Company) shall terminate on
account of the death of the Participant, each Option granted to such Participant
that is outstanding as of the date of death shall become fully exercisable and
shall, unless otherwise determined by the Committee at the time of grant as set
forth in the applicable Agreement, remain exercisable by the Participant’s legal
representatives, heirs or legatees for the one year period following such
termination, but in no event following the expiration of its term. In the event
of the termination of a Participant’s employment for cause (as defined in the
applicable Agreement), each outstanding Option granted to such Participant shall
terminate at the commencement of business on the date of such termination. In
the event that the employment of a Participant with the Company (or the
Participant’s service to the Company) shall terminate on account of the
disability or Retirement of the Participant (in each case as determined by the
Committee), each Option granted to such Participant that is outstanding and
vested as of the date of such termination shall, unless otherwise determined by
the Committee at the time of grant as set forth in the applicable Agreement,
remain exercisable by the Participant (or such Participant’s legal
representatives) for the one year period following such termination, but in no
event following the expiration of its term. Each Option that remains
unexercisable as of the date of a termination due to disability or Retirement
shall be terminated at the time of such termination (except as may be otherwise
determined by the Committee consistent with its authority under Section 4 of the
Plan).

(f)                                    Leave of Absence.   In the case of any
Participant on an approved leave of absence, the Committee may make such
provision respecting the continuance of the Option while in the employ or
service of the Company as it may deem equitable, except that in no event may an
Option be exercised after the expiration of its term.

8.                                       Stock Appreciation Rights

(a)                                  A Stock Appreciation Right may be granted
in connection with an Option, either at the time of grant or, with respect to a
Nonqualified Stock Option, at any time thereafter during the term of the Option,
or may be granted unrelated to an Option. At the time of grant of a Stock
Appreciation Right, the Committee may impose such restrictions or conditions to
the exercisability of the Stock Appreciation Right as it, in its absolute
discretion, deems appropriate, including, but not limited to, achievement of
performance goals based on one or more Business Criteria. The term of a Stock
Appreciation Right granted without relationship to an Option shall not exceed
ten years from the date of grant.

6


--------------------------------------------------------------------------------


(b)                                 A Stock Appreciation Right related to an
Option shall require the holder, upon exercise, to surrender such Option with
respect to the number of shares as to which such Stock Appreciation Right is
exercised, in order to receive payment of any amount computed pursuant to
Section 8(d). Such Option will, to the extent surrendered, then cease to be
exercisable.

(c)                                  Subject to Section 8(i) and to such
rules and restrictions as the Committee may impose, a Stock Appreciation Right
granted in connection with an Option will be exercisable at such time or times,
and only to the extent that a related Option is exercisable, and will not be
transferable except to the extent that such related Option may be transferable.

(d)                                 Upon the exercise of a Stock Appreciation
Right related to an Option, the holder will be entitled to receive payment of an
amount determined by multiplying:

(i)                                     the excess of the Fair Market Value of a
share of Company Stock on the date of exercise of such Stock Appreciation Right
over the option exercise price specified in the related Option, by

(ii)                                  the number of shares as to which such
Stock Appreciation Right is exercised.

(e)                                  A Stock Appreciation Right granted without
relationship to an Option will entitle the holder, upon exercise of the Stock
Appreciation Right, to receive payment of an amount determined by multiplying:

(i)                                     the excess of (1) the Fair Market Value
of a share of Company Stock on the date of exercise of such Stock Appreciation
Right over (2) the greater of the Fair Market Value of a share of Company Stock
on the date the Stock Appreciation Right was granted or such greater amount as
may be set forth in the applicable Agreement, by

(ii)                                  the number of shares as to which such
Stock Appreciation Right is exercised.

(f)                                    Notwithstanding subsections (d) and
(e) above, the Committee may place a limitation on the amount payable upon
exercise of a Stock Appreciation Right. Any such limitation must be determined
as of the date of grant and noted in the applicable Agreement.

(g)                                 Payment of the amount determined under
subsections (d) and (e) above may be made solely in whole shares of Company
Stock valued at their Fair Market Value on the date of exercise of the Stock
Appreciation Right or alternatively, in the sole discretion of the Committee,
solely in cash or a combination of cash and shares. If the Committee decides
that payment will be made in shares of Company Stock, and the amount payable
results in a fractional share, payment for the fractional share will be made in
cash.

(h)                                 Other than with respect to an adjustment
described in Section 3, in no event shall the exercise price with respect to a
Stock Appreciation Right be reduced following the grant of such Stock
Appreciation Right, nor shall the Stock Appreciation Right be cancelled in
exchange for a replacement Stock Appreciation Right with a lower exercise price.

(i)                                     In the event that the employment of a
Participant with the Company (or the Participant’s service to the Company) shall
terminate for any reason other than (i) cause (as defined in the applicable
Agreement), (ii) death or (iii) disability or Retirement, each Stock
Appreciation Right granted to such Participant, to the extent that it is
exercisable at the time of such termination, shall, unless otherwise determined
by the Committee at the time of grant as set forth in the applicable Agreement,
remain exercisable for the 90 day period following such termination, but in no
event following the expiration of its term. Any Stock Appreciation Right that is
not exercisable as of the date of such a termination shall be terminated at the
time of such termination (except as may be otherwise determined by the Committee
consistent with its authority under Section 4 of the

7


--------------------------------------------------------------------------------


Plan). In the event that the employment of a Participant with the Company (or
the Participant’s service to the Company) shall terminate on account of the
death of the Participant, each Stock Appreciation Right granted to such
Participant that is outstanding as of the date of death shall become fully
exercisable and shall, unless otherwise determined by the Committee at the time
of grant as set forth in an Agreement, remain exercisable by the Participant’s
legal representatives, heirs or legatees for the one year period following such
termination, but in no event following the expiration of its term. In the event
that the employment of a Participant with the Company (or the Participant’s
service to the Company) shall terminate on account of the disability or
Retirement of the Participant (in each case as determined by the Committee),
each Stock Appreciation Right granted to such Participant that is outstanding
and vested as of the date of such termination shall, unless otherwise determined
by the Committee at the time of grant as set forth in the applicable Agreement,
remain exercisable by the Participant (or such Participant’s legal
representatives) for the one year period following such termination, but in no
event following the expiration of its term. Each Stock Appreciation Right that
remains unexercisable as of the date of a termination due to disability or
Retirement shall be terminated at the time of such termination (except as may be
otherwise determined by the Committee consistent with its authority under
Section 4 of the Plan). In the event of the termination of a Participant’s
employment for cause (as defined in the applicable Agreement), each outstanding
Stock Appreciation Right granted to such Participant shall terminate at the
commencement of business on the date of such termination.

9.                                       Restricted Stock

(a)                                  Price.   At the time of the grant of shares
of Restricted Stock, the Committee shall determine the price, if any, to be paid
by the Participant for each share of Restricted Stock subject to the Award.

(b)                                 Vesting Date.   At the time of the grant of
shares of Restricted Stock, the Committee shall establish a vesting date or
vesting dates with respect to such shares. The Committee may divide such shares
into classes and assign a different vesting date for each class. Provided that
all conditions to the vesting of a share of Restricted Stock are satisfied, and
subject to Section 9(h), upon the occurrence of the vesting date with respect to
a share of Restricted Stock, such share shall vest and the restrictions of
Section 9(d) shall lapse. Except as may be set forth in the applicable Agreement
with respect to vesting of Restricted Stock upon termination of employment or
service or upon a change in control of the Company (as defined in an Agreement
or other written agreement with the Participant), Restricted Stock granted
hereunder that vests solely upon the continued employment or service of the
Participant may not become fully vested prior to the third anniversary of the
date upon which the Restricted Stock is granted.

(c)                                  Conditions to Vesting.   At the time of the
grant of shares of Restricted Stock, the Committee may impose such restrictions
or conditions to the vesting of such shares as it, in its absolute discretion,
deems appropriate, including, but not limited to, achievement of performance
goals based on one or more Business Criteria. The Committee may also provide
that the vesting or forfeiture of shares of Restricted Stock may be based upon
the achievement of, or failure to achieve, certain levels of performance and may
provide for partial vesting of Restricted Stock in the event that the maximum
level of performance is not met if the minimum level of performance has been
equaled or exceeded.

(d)                                 Restrictions on Transfer Prior to Vesting.  
Prior to the vesting of a share of Restricted Stock, such Restricted Stock may
not be transferred, assigned or otherwise disposed of, and no transfer of a
Participant’s rights with respect to such Restricted Stock, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted. Immediately
upon any attempt to transfer such rights, such shares, and all of the rights
related thereto, shall be forfeited by the Participant.

8


--------------------------------------------------------------------------------


(e)                                  Dividends on Restricted Stock.   The
Committee in its discretion may require that any dividends paid on shares of
Restricted Stock be held in escrow until all restrictions on such shares have
lapsed.

(f)                                    Issuance of Certificates.   The Committee
may, upon such terms and conditions as it determines, provide that (1) a
certificate or certificates representing the shares underlying a Restricted
Stock award shall be registered in the Participant’s name and bear an
appropriate legend specifying that such shares are not transferable and are
subject to the provisions of the Plan and the restrictions, terms and conditions
set forth in the applicable Agreement, (2) such certificate or certificates
shall be held in escrow by the Company on behalf of the Participant until such
shares become vested or are forfeited or (3) the Participant’s ownership of the
Restricted Stock shall be registered by the Company in book entry form.

(g)                                 Consequences of Vesting.   Upon the vesting
of a share of Restricted Stock pursuant to the terms hereof, the restrictions of
Section 9(d) shall lapse with respect to such share. Following the date on which
a share of Restricted Stock vests, the Company shall cause to be delivered to
the Participant to whom such shares were granted, a certificate evidencing such
share, which may bear a restrictive legend, if the Committee determines such a
legend to be appropriate.

(h)                                 Effect of Termination of Employment (or
Provision of Services).   Except as may otherwise be provided in the applicable
Agreement, and subject to the Committee’s authority under Section 4 hereof, upon
the termination of a Participant’s employment (or upon cessation of such
Participant’s services to the Company) for any reason, any and all shares to
which restrictions on transferability apply shall be immediately forfeited by
the Participant and transferred to, and reacquired by, the Company. In the event
of a forfeiture of shares pursuant to this section, the Company shall repay to
the Participant (or the Participant’s estate) any amount paid by the Participant
for such shares. In the event that the Company requires a return of shares, it
shall also have the right to require the return of all dividends paid on such
shares, whether by termination of any escrow arrangement under which such
dividends are held or otherwise.

10.                                 Phantom Stock

(a)                                  Vesting Date.   At the time of the grant of
shares of Phantom Stock, the Committee shall establish a vesting date or vesting
dates with respect to such shares. The Committee may divide such shares into
classes and assign a different vesting date for each class. Provided that all
conditions to the vesting of a share of Phantom Stock imposed pursuant to
Section 10(c) are satisfied, and subject to Section 10(d), upon the occurrence
of the Vesting Date with respect to a share of Phantom Stock, such share shall
vest.

(b)                                 Benefit Upon Vesting.   Unless otherwise
provided in an Agreement, upon the vesting of a share of Phantom Stock, the
Participant shall be paid, within 30 days of the date on which such share vests,
an amount, in cash and/or shares of Company Stock, as determined by the
Committee, equal to the sum of (1) the Fair Market Value of a share of Company
Stock on the date on which such share of Phantom Stock vests and (2) the
aggregate amount of cash dividends paid with respect to a share of Company Stock
during the period commencing on the date on which the share of Phantom Stock was
granted and terminating on the date on which such share vests.

(c)                                  Conditions to Vesting.   At the time of the
grant of shares of Phantom Stock, the Committee may impose such restrictions or
conditions to the vesting of such shares as it, in its absolute discretion,
deems appropriate, including, but not limited to, achievement of performance
goals based on one or more Business Criteria.

(d)                                 Effect of Termination of Employment (or
Provision of Services).   Except as may otherwise be provided in the applicable
Agreement, and subject to the Committee’s authority under to

9


--------------------------------------------------------------------------------


Section 4 hereof, shares of Phantom Stock that have not vested, together with
any dividends deemed to have been credited with respect to such unvested shares,
shall be forfeited upon the Participant’s termination of employment (or upon
cessation of such Participant’s services to the Company) for any reason.

11.                                 Stock Bonuses

In the event that the Committee grants a Stock Bonus, a certificate for the
shares of Company Stock constituting such Stock Bonus shall be issued in the
name of the Participant to whom such grant was made and delivered to such
Participant as soon as practicable after the date on which such Stock Bonus is
payable.

12.                                 Other Awards

Other forms of Awards (“Other Awards”) valued in whole or in part by reference
to, or otherwise based on, Company Stock may be granted either alone or in
addition to other Awards under the Plan. Subject to the provisions of the Plan,
the Committee shall have sole and complete authority to determine the persons to
whom and the time or times at which such Other Awards shall be granted, the
number of shares of Company Stock to be granted pursuant to such Other Awards or
the manner in which such Other Awards shall be settled (in cash and/or in shares
of Company Stock), or the conditions to the vesting and/or payment of such Other
Awards (which may include, but not be limited to, achievement of performance
goals based on one or more Business Criteria) and all other terms and conditions
of such Other Awards.

13.                                 Special Provisions Regarding Certain Awards

The Committee may make Awards hereunder to Covered Employees (or to individuals
whom the Committee believes may become Covered Employees) that are intended to
qualify as performance-based compensation under Section 162(m) of the Code. The
exercisability and/or payment of such Awards may be subject to the achievement
of performance goals based upon one or more Business Criteria and to
certification of such achievement in writing by the Committee. Such performance
goals shall be established in writing by the Committee not later than the time
period prescribed under Section 162(m) and the regulations thereunder. All
provisions of such Awards which are intended to qualify as performance-based
compensation shall be construed in a manner to so comply.

14.                                 Rights as a Shareholder

No person shall have any rights as a shareholder with respect to any shares of
Company Stock covered by or relating to any Award until the date of issuance of
a stock certificate with respect to such shares. Except for adjustments provided
in Section 3(c), no adjustment to any Award shall be made for dividends or other
rights for which the record date occurs prior to the date such stock certificate
is issued.

15.                                 No Employment Rights; No Right to Award

Nothing contained in the Plan or any Agreement shall confer upon any Participant
any right with respect to the continuation of employment by or provision of
services to the Company or interfere in any way with the right of the Company,
subject to the terms of any separate agreement to the contrary, at any time to
terminate such employment or service or to increase or decrease the compensation
of the Participant. No person shall have any claim or right to receive an Award
hereunder. The Committee’s granting of an Award to a Participant at any time
shall neither require the Committee to grant any other Award to such Participant
or other person at any time nor preclude the Committee from making subsequent
grants to such Participant or any other person.

10


--------------------------------------------------------------------------------


16.                                 Securities Matters

(a)                                  Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be issued or delivered
any certificates evidencing shares of Company Stock pursuant to the Plan unless
and until the Company is advised by its counsel that the issuance and delivery
of such certificates is in compliance with all applicable laws, regulations of
governmental authority and the requirements of any securities exchange on which
shares of Company Stock are traded. The Committee may require, as a condition of
the issuance and delivery of certificates evidencing shares of Company Stock
pursuant to the terms hereof, that the recipient of such shares make such
agreements and representations, and that such certificates bear such legends, as
the Committee, in its sole discretion, deems necessary or advisable.

(b)                                 The transfer of any shares of Company Stock
hereunder shall be effective only at such time as counsel to the Company shall
have determined that the issuance and delivery of such shares is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Company Stock are
traded. The Committee may, in its sole discretion, defer the effectiveness of
any transfer of shares of Company Stock hereunder in order to allow the issuance
of such shares to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws. The Committee shall inform the Participant in writing of its
decision to defer the effectiveness of a transfer. During the period of such
deferral in connection with the exercise of an Option, the Participant may, by
written notice, withdraw such exercise and obtain the refund of any amount paid
with respect thereto.

17.                                 Withholding Taxes

Whenever cash is to be paid pursuant to an Award, the Company shall have the
right to deduct therefrom an amount sufficient to satisfy any federal, state and
local withholding tax requirements related thereto. Whenever shares of Company
Stock are to be delivered pursuant to an Award, the Company shall have the right
to require the Participant to remit to the Company in cash an amount sufficient
to satisfy any federal, state and local withholding tax requirements related
thereto. With the approval of the Committee, a Participant may satisfy the
foregoing requirement by electing to have the Company withhold from delivery
shares of Company Stock having a value equal to the minimum amount of tax
required to be withheld. Such shares shall be valued at their Fair Market Value
on the date of which the amount of tax to be withheld is determined. Fractional
share amounts shall be settled in cash. Such a withholding election may be made
with respect to all or any portion of the shares to be delivered pursuant to an
Award.

18.                                 Notification of Election Under
Section 83(b) of the Code

If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under Section 83(b) of
the Code, such Participant shall notify the Company of such election within 10
days of filing notice of the election with the Internal Revenue Service.

19.                                 Notification Upon Disqualifying Disposition
Under Section 421(b) of the Code

Each Agreement with respect to an Incentive Stock Option shall require the
Participant to notify the Company of any disposition of shares of Company Stock
issued pursuant to the exercise of such Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions),
within 10 days of such disposition.

11


--------------------------------------------------------------------------------


20.                                 Amendment or Termination of the Plan

The Board of Directors may, at any time, suspend or terminate the Plan or revise
or amend it in any respect whatsoever; provided, however, that shareholder
approval shall be required for any such amendment if and to the extent such
approval is required in order to comply with applicable law or stock exchange
listing requirement. Nothing herein shall restrict the Committee’s ability to
exercise its discretionary authority pursuant to Sections 3 and 4, which
discretion may be exercised without amendment to the Plan. No action hereunder
may, without the consent of a Participant, reduce the Participant’s rights under
any outstanding Award.

21.                                 Transfers Upon Death

Upon the death of a Participant, outstanding Awards granted to such Participant
may be exercised only by the executor or administrator of the Participant’s
estate or by a person who shall have acquired the right to such exercise by will
or by the laws of descent and distribution. No transfer of an Award by will or
the laws of descent and distribution shall be effective to bind the Company
unless the Committee shall have been furnished with (a) written notice thereof
and with a copy of the will and/or such evidence as the Committee may deem
necessary to establish the validity of the transfer and (b) an agreement by the
transferee to comply with all the terms and conditions of the Award that are or
would have been applicable to the Participant and to be bound by the
acknowledgments made by the Participant in connection with the grant of the
Award.

22.                                 Expenses and Receipts

The expenses of the Plan shall be paid by the Company. Any proceeds received by
the Company in connection with any Award may be used for general corporate
purposes.

23.                                 Effective Date and Term of Plan

The Plan shall be subject to the requisite approval of the shareholders of the
Company. In the absence of such approval, any Awards shall be null and void.
Unless earlier terminated by the Board of Directors, the right to grant Awards
under the Plan shall terminate on the tenth anniversary of the Effective Date.
Awards outstanding at Plan termination shall remain in effect according to their
terms and the provisions of the Plan.

24.                                 Applicable Law

Except to the extent preempted by any applicable federal law, the Plan shall be
construed and administered in accordance with the laws of the State of Delaware
without reference to its principles of conflicts of law.

25.                                 Participant Rights

No Participant shall have any claim to be granted any award under the Plan, and
there is no obligation for uniformity of treatment for Participants.

26.                                 Unfunded Status of Awards

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Agreement shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.

12


--------------------------------------------------------------------------------


27.                                 Section 409A Compliance

Awards under the Plan are intended to comply with Code Section 409A and all
Awards shall be interpreted in accordance with Code Section 409A and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of the Plan or
any Agreement to the contrary, in the event that the Committee determines that
any Award may or does not comply with Code Section 409A, the Company may adopt
such amendments to the Plan and the affected Award (without Participant consent)
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (i) exempt the Plan and any
Award from the application of Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to Award, or (ii) comply with
the requirements of Code Section 409A.

28.                                 No Fractional Shares

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

29.                                 Beneficiary

A Participant may file with the Committee a written designation of a beneficiary
on such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Participant, the executor or administrator of the Participant’s estate shall be
deemed to be the Participant’s beneficiary.

30.                                 Severability

If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

13


--------------------------------------------------------------------------------